DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "memory and a processor" in in lines 7 and 15.  It is unclear if the applicant is referring to the same memory and processor.
Claim 11 recites the limitation "memory and a processor" in in lines 6 and 11.  It is unclear if the applicant is referring to the same memory and processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Jensen et al. (US Patent No. US8,483,800).

Regarding claim 1, Jones teaches A medical device-placing system (Figure 1), comprising: an alternative-reality headset (figure 1, element 100, paragraph 0026) including: a frame having electronic circuitry including memory and a processor (figure 9, element 620, paragraph 0055); and a display screen coupled to the frame through which a wearer of the alternative-reality headset can see the patient's limb (figure 1, element 110, paragraph 0024), 
However, Jones fails to explicitly teach an ultrasound probe configured to emit ultrasound signals into a limb of a patient and receive echoed ultrasound signals from the patient's limb by way of a piezoelectric sensor array; an array of magnetic sensors embedded within a housing configured for placement about the patient's limb; a console having electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient's limb, and transform magnetic-sensor signals from the array of magnetic sensors into location information for a magnetized medical device within the patient's limb when the housing is placed about the patient's limb
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches an ultrasound probe configured to emit ultrasound signals into a limb of a patient and receive echoed ultrasound signals from the patient's limb by way of a piezoelectric sensor array (Figure 2, paragraph 0120); a magnetic sensor (Figure 2, paragraph 0130); a console having electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116): transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient's limb (figure 4, paragraph 0123), and transform magnetic-sensor signals from the magnetic sensor into location information for a magnetized medical device within the patient's limb when the housing is placed about the patient's limb (figure 2, paragraphs 0124 and 0130).

However, Jones in the view of Cox fail to explicitly teach an array of magnetic sensors embedded within a housing.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors embedded within a housing (see col 6, lines 12-21).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors embedded within a housing. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-21)

Regarding claim 3, Jones teaches The medical device-placing system according to claim 1, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient's limb (Figure 18, paragraphs 0091, 0098, 0102, and 0115).

Regarding claim 4, Jones teaches The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to the patient's limb over which the virtual medical device and the objects of virtual anatomy are displayed (paragraphs 0023 and 0115).

Regarding claim 5, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer (paragraphs 0038 and 0051), the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 6, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 7, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer (figure 9, element 612, paragraph 0054), the processor of the alternative-reality headset configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).

  Regarding claim 8, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the housing is a rigid frame, each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a rigid frame (figure 3), each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic (figure 2, col 3, line 44 to col 4, line 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a ridge frame as a housing where the magnetic sensors are 

Regarding claim 9, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the housing is a drape, each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a drape (figure 4, col 6, lines 25-43), each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient (figure 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a drape as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 10, Jones teaches The medical device-placing system according to claim 9, however, Jones fails to explicitly teach a magnetic-field generator configured to generate a magnetic field, the console configured to determine the spatial relationship of each magnetic 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a magnetic-field generator configured to generate a magnetic field (paragraphs 0130-0131), the console configured to determine the spatial relationship of the magnetic sensor from the magnetic-sensor signals produced by magnetic sensor while in the presence of the generated magnetic field (paragraphs 0130-0131), thereby making the determined spatial relationship available to the console for subsequently transforming the magnetic-sensor signals from the magnetic sensor into the location information for the medical device (paragraphs 0130-0131).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetic field generator and a magnetic sensor. This modification will result in more accurate placement of the medical device as it provides information regarding the position and orientation of the medical device. 
However, Jones in the view of Cox fail to explicitly teach an array of magnetic.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors (see col 6, lines 12-21).


Regarding claim 11, Jones teaches An anatomy-visualizing system, comprising: an alternative-reality headset (figure 1, element 100, paragraph 0026), including: a frame having electronic circuitry including memory and a processor (figure 9, element 620, paragraph 0055); and a display screen coupled to the frame through which display screen a wearer of the alternative-reality headset can see the patient (figure 1, element 110, paragraph 0024), the display screen -30-Docket No. 101672.0264P configured to display objects of virtual anatomy over the patient corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, Jones fails to explicitly teach an ultrasound-imaging system, including: an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array, and a console having electronic circuitry including memory and a processor configured to transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient
 Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches an ultrasound-imaging system, including: an ultrasound probe 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the limb. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 13, Jones teaches The anatomy-visualizing system according to claim 11, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send the objects of virtual anatomy to the alternative-reality headset for display over the patient (Figure 18, paragraphs 0091, 0098, 0102, and 0115).

Regarding claim 14, Jones teaches The anatomy-visualizing system according to claim 11, wherein the alternative- reality headset is configured to anchor the objects of virtual anatomy to the patient over which the objects of virtual anatomy are displayed (paragraphs 0023 and 0115).

Regarding claim 15, Jones teaches The anatomy-visualizing system according to claim 11, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer (paragraphs 0038 and 0051), the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 16, Jones teaches The anatomy-visualizing system according to claim 11, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 17, Jones teaches The anatomy-visualizing system according to claim 11, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer (figure 9, element 612, paragraph 0054), the processor of the alternative-reality headset configured to process the audio with an audio-

Regarding claim 18, Jones teaches A medical device-locating system, comprising: however, Jones fails to explicitly teach an array of magnetic sensors embedded within a housing configured for placement about a limb of a patient (figure 2, paragraph 0130); and a console having electronic circuitry including memory and a processor configured to transform magnetic-sensor signals from the array of magnetic sensors into location information for a magnetized medical device within the limb of the patient when the housing is placed about the limb of the patient (paragraphs 0124 and 0130).
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a magnetic sensor (Figure 2, paragraph 0130); a console having electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116): transform magnetic-sensor signals from the magnetic sensor into location information for a magnetized medical device within the patient's limb when the housing is placed about the patient's limb (figure 2, paragraphs 0124 and 0130).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors embedded within a housing (see col 6, lines 12-21).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors embedded within a housing. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-21).

Regarding claim 19, Jones in the view of Cox teach The medical device-locating system according to claim 18, however, they failed to explicitly teach wherein the housing is a rigid frame, each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a rigid frame (figure 3), each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic (figure 2, col 3, line 44 to col 4, line 10).


 Regarding claim 20, Jones in the view of Cox teach The medical device-locating system according to claim 18, however, they failed to explicitly teach wherein the housing is a drape, each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a drape (figure 4, col 6, lines 25-43), each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient (figure 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a drape as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 21, Jones in the view of Cox teach The medical device-locating system according to claim 20, further comprising a magnetic-field generator configured to generate a magnetic field (paragraphs 0130-0131, Jones), the console configured to determine the spatial relationship of each magnetic sensor of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals produced by the array of magnetic sensors while in the presence of the generated magnetic field (paragraphs 0130-0131, Jones), thereby making the determined spatial relationship available to the console for subsequently transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device (paragraphs 0130-0131, Jones).

Regarding claim 22, Jones teaches The medical device-locating system according to claim 18, further comprising a display screen configured to depict the medical device within the limb of the patient in accordance with the location information for the medical device (figure 18, paragraph 0115).

Regarding claim 23, Jones teaches The medical device-locating system according to claim 22, wherein the display screen is a see-through display screen coupled to a frame of an alternative-reality headset configured to receive from the console a virtual object corresponding to the medical device for depicting the medical device within the limb of the patient in accordance with the location information for the medical device (paragraph 0095).

Regarding claim 24, Jones teaches A method of a medical device-placing system, comprising: displaying over the patient's limb on a see-through display screen of an alternative- reality headset (paragraph 0105) having electronic circuitry including memory and a processor in a frame (paragraph 0055) coupled to the display screen a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, Jones fails to explicitly teach emitting ultrasound signals into a limb of a patient and receiving echoed ultrasound signals from the patient's limb by way of a piezoelectric sensor array of an ultrasound probe; transforming the echoed ultrasound signals with a console having electronic circuitry including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient's limb; transforming magnetic-sensor signals from an array of magnetic sensors embedded within a housing placed about the patient's limb with the console into location information for a magnetized medical device within the patient's limb. 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches emitting ultrasound signals into a limb of a patient and receiving echoed ultrasound signals from the patient's limb by way of a piezoelectric sensor array of an ultrasound probe (figure 2, paragraph 0120); transforming the echoed ultrasound signals with a console having electronic circuitry including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient's limb (figure 4, paragraph 0123); transforming magnetic-sensor signals from a magnetic sensor placed about 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the limb and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.
However, Jones in the view of Cox fail to explicitly teach an array of magnetic sensors embedded within a housing.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors embedded within a housing (see col 6, lines 12-21).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors embedded within a housing. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-21)

Regarding claim 26, Jones teaches The method according to claim 24, further comprising: transforming the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm (Figure 18, paragraphs 0091, 0098, 0102, and 0115); and sending 

Regarding claim 27, Jones teaches The method according to claim 26, further comprising anchoring the virtual medical device and the objects of virtual anatomy to the patient's limb over which the virtual medical device and the objects of virtual anatomy are displayed (paragraph 0023 and 0115). 

Regarding claim 28, Jones teaches The method according to claim 24, further comprising: capturing in the memory of the console eye movements of the wearer using one or more eye-tracking cameras coupled to the frame of the alternative-reality headset (paragraphs 0038 and 0051); and processing the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 29, Jones teaches The method according to claim 24, further comprising: capturing in the memory of the console gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056); and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 30, Jones teaches The method according to claim 24, further comprising: capturing in the memory of the console audio of the wearer using one or more microphones coupled to the frame of the alternative-reality headset (figure 9, element 612, paragraph 0054); and processing the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).

Regarding claim 31, Jones in the view of Cox teach The method according to claim 24, however, they failed to explicitly teach wherein each magnetic sensor of the array of magnetic sensors is embedded within a rigid frame for the housing, the magnetic sensors having a fixed spatial relationship to each other.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches each magnetic sensor of the array of magnetic sensors is embedded within a rigid frame for the housing, the magnetic sensors having a fixed spatial relationship to each other. (Figures 2 and 3, col 3, line 44 to col 4, line 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a ridge frame as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 32, Jones in the view of Cox teach The method according to claim 24, however, they failed to explicitly teach wherein each magnetic sensor of the array of magnetic sensors is embedded within a drape for the housing, the magnetic sensors having a variable spatial relationship to each other depending upon how the drape is placed about the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches each magnetic sensor of the array of magnetic sensors is embedded within a drape for the housing, the magnetic sensors having a variable spatial relationship to each other depending upon how the drape is placed about the limb of the patient (figure 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a drape as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 33, Jones teach The method according to claim 32, further comprising: however, Jones fails to explicitly teach generating a magnetic field with a magnetic-field generator, and determine the spatial relationship of each magnetic sensor of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals produced by the array of magnetic sensors while in the presence of the generated magnetic field

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetic field generator and a magnetic sensor. This modification will result in more accurate placement of the medical device as it provides information regarding the position and orientation of the medical device. 
However, Jones in the view of Cox fail to explicitly teach an array of magnetic.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors (see col 6, lines 12-21).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-21)

Claims 2, 12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Jensen et al. (US Patent No. US8,483,800) and Mehi et al. (US Patent No. US7,901,358).

Regarding claim 2, Jones in the view of Cox and Jensen teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -28-Docket No. 101672.0264P ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -28-Docket No. 101672.0264P ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox and Jensen to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm 

Regarding claim 12, Jones in the view of Cox and Jensen teach The anatomy-visualizing system according to claim 11, however, they failed to explicitly teach wherein the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox and Jensen to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm 

Regarding claim 25, Jones in the view of Cox and Jensen teach The method according to claim 24, further comprising, however, they failed to explicitly teach capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals; stitching the ultrasound-imaging frames together with a stitching algorithm; and-33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals (see col 12, lines 21-62), stitching the ultrasound-imaging frames together with a stitching algorithm; and-33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox and Jensen to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm to stitch the ultrasound-imaging frames together. This modification will result in more accurate placement of the medical device as it increase the image resolution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. US2016/0278869, to Grunwald, in the subject of device and method for vascular access.
US Patent No. US776942, to Disilvestro, in the subject of method for monitoring the position of a prosthesis.
US Pub No. US2007/0078334, to Scully, in the subject of magnetic based position and orientation monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZAINAB MOHAMMED ALDARRAJI/             Examiner, Art Unit 3793   

/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793